Case: 12-40878       Document: 00512233301         Page: 1     Date Filed: 05/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 7, 2013

                                     No. 12-40878                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



DAVID QUIROGA,

               Plaintiff - Appellant

v.

CITY OF GALVESTON,

               Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No: 3:10-CV-397


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       David Quiroga appeals the district court’s order granting summary
judgment for the City of Galveston on his retaliation and race discrimination
claims. After reviewing the record de novo and considering the arguments
presented in the briefs, we AFFIRM the grant of summary judgment in favor of



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40878    Document: 00512233301    Page: 2   Date Filed: 05/07/2013



                                No. 12-40878

the City of Galveston for essentially the reasons given by the magistrate judge
and adopted by the district judge.




                                      2